Case 1:18-cr-00192-WFK Document 123 Filed 03/25/21 Page 1 of 2 PageID #: 680




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
UNITED STATES OF AMERICA,                                      :
                                                               :      DECISION & ORDER
                  v.                                           :      18-CR-192-1 (WFK)
                                                               :
RODNEY GRIFFIN,                                                :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

        On September 25, 2018, Rodney Griffin (“Defendant”) pled guilty before this Court to

one count of Bank Robbery, in violation of 18 U.S.C. §§ 2113(a) and (d). ECF No. 37. On

January 9, 2020, this Court sentenced Defendant to fifty-seven months of imprisonment to be

followed by five years of supervised release. This Court imposed the two special conditions

proposed by the United States Probation Department. The first condition authorized a probation

officer to require Defendant to notify third parties if the officer determined Defendant posed a

risk to them (the “risk condition”). The second special condition required Defendant to “submit

his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. §

1030(e)(1)), other electronic communications or data storage devices or media, or office” to a

search by the probation officer (the “search condition”). Defendant appealed the judgment of

conviction, arguing that the District Court erred in imposing the special conditions.

        In an order dated, March 22, 2021, the Second Circuit vacated both special conditions

and remanded the case to this Court for a consideration of whether any amended special

conditions should be imposed. ECF No. 121. After a careful review of the record, and the

Second Circuit’s order, the Court strikes the special conditions in their entirety and declines to

impose amended special conditions. An amended judgment will be filed on the docket.




                                                   1
Case 1:18-cr-00192-WFK Document 123 Filed 03/25/21 Page 2 of 2 PageID #: 681




                                         SO ORDERED.


                                               s/ WFK
                                         ____________________________
                                         HON. WILLIAM F. KUNTZ, II
                                         UNITED STATES DISTRICT


Dated: March 25, 2021
       Brooklyn, New York




                                     2
